Citation Nr: 0702485	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  96-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The appellant 
subsequently moved from the Commonwealth of Puerto Rico to 
the state of Florida; the St. Petersburg RO currently has 
jurisdiction over his claim.

Procedural history

The appellant served on active duty in the United States Army 
from July 3, 1990 to August 10, 1990, and on active duty for 
training (ACDUTRA) with the Army National Guard from August 
10, 1993 to October 13, 1993.  He also had an unverified 
period of service with the Army National Guard sometime 
around 1991.

The appellant's claim of entitlement to service connection 
for a right foot disability was denied in the above-mentioned 
October 1995 rating decision.  The appellant initiated an 
appeal of this decision to the Board, which was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in February 1996.

This case was remanded by the Board in September 1997 for 
additional evidentiary development.  This was accomplished, 
and in a June 2002 decision the Board denied the appellant's 
claim for entitlement to service connection for a right foot 
disability.  The appellant duly appealed the Board's decision 
as to the issue of entitlement to service connection for a 
right foot disability to the United States Court of Appeals 
for Veterans Claims (the Court).  In June 2003, counsel for 
the appellant and the Secretary of VA filed a Joint Motion 
for Remand for the Board's failure to provide adequate 
reasons and bases to support its conclusion that the VA had 
provided sufficient notice to the appellant of the 
information and evidence necessary to substantiate his claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  In an order dated in June 2003, pursuant to the 
Joint Motion for Remand, the Court vacated and remanded the 
Board's decision.  

In October 2003 and December 2005, the Board remanded the 
claim of entitlement to service connection for a right foot 
disability for further evidentiary and procedural 
development.  In June 2006, the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the appellant's claim for 
entitlement to service connection for a right foot 
disability.  
In September 2006, the appellant submitted additional 
evidence directly to the Board that was duplicative of prior 
evidence of record.  In any event, the appellant's 
representative submitted a waiver of initial consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2006). 

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a low back disability, was granted by the AMC 
in a June 2006 decision.  Since the claim was granted, the 
appeal as to that issue has become moot.  The appellant has 
not, to the Board's knowledge, expressed dissatisfaction with 
that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the appellant had a right foot injury which pre-existed his 
military service and was not aggravated by such military 
service.  

2.  The competent medical evidence of record does not support 
a finding that a right foot disability currently exists.


CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for a 
right foot disability, which he contends pre-existed military 
service and was aggravated therein.  

As was noted in the Introduction, this case has been the 
subject of a Court remand.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the "reasons or bases" requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As detailed in the Introduction above, both parties have 
conceded deficiencies in VA's efforts to notify the appellant 
as to the information and evidence necessary to satisfy his 
claim prior to the time the June 2002 Board decision was 
rendered.  However, after having carefully reviewed the 
current record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the appellant 
was advised as to the evidentiary requirements of his service 
connection claim in a letter from the AMC [issued subsequent 
to the October 2003 remand] dated May 11, 2004.  That letter 
specifically indicated that in order to support his claim for 
service connection, the appellant needed evidence of: "a 
relationship between your current disability and an injury, 
disease or event in military service."

Crucially, the appellant was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2004 letter along with an additional letter from the AMC 
dated March 17, 2005.

The appellant was advised in both VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  With 
respect to private treatment records, both letters advised 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the May 2004 letter were copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the appellant to 
complete this release so that VA could obtain these records 
on his behalf.  The March 2005 letter further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].  
The appellant was also advised in an August 11, 2004 letter 
from the AMC that a VA examination was being scheduled to 
make a decision on his claim, and notified the appellant of 
the consequences of his failure to report for a VA 
examination [such was accomplished in October 2004].

Finally, the Board notes that the May 2004 and March 2005 
letters requested of the appellant: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us" [Emphasis in originals].  This request complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that it informed the appellant that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 
The appellant was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in October 1995.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the appellant with 
VCAA notice prior to the adjudication in October 1995 was 
clearly both a legal and a practical impossibility.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  

Crucially, the appellant was provided with VCAA notice 
through the May 2004 and March 2005 VCAA letters and his 
claim was readjudicated in the June 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the appellant in proceeding to 
consider his claim on the merits.  The appellant has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is relevant.  The 
appellant was notified as to the requirements for "veteran" 
status in the March 2005 VCAA letter, including a specific 
definition of ACDUTRA.  Accordingly, element (1) is 
satisfied.  Additionally, the appellant's claim of 
entitlement to service connection is being denied based on 
elements (2), current disability, and (3), connection between 
the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  

With respect to elements (4) and (5), the appellant was 
provided notice as to degree of disability and effective date 
in a letter from the AMC dated August 22, 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The appellant was 
also advised in the letter as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the August 2006 letter instructed the 
appellant that two factors were relevant in determining 
effective dates: when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule or other applicable 
standards."  The appellant was also advised in the letter as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the appellant may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the appellant's claim for entitlement to 
service connection for a right foot disability.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned for the claim. 

Accordingly, the appellant has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the appellant concerning the timing of this notice, as the 
appellant indicated in a September 2006 statement that he had 
no additional evidence to submit.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA and private 
treatment of the appellant.  Additionally, the appellant was 
provided with VA examinations in October 1997, October 2004 
and February 2006, the results of which will be discussed 
below.  The reports of the examinations reflect that the 
examiners recorded the appellant's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Therefore, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
appellant has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

"Active military service" is defined, in part, as active 
duty and any period of ACDUTRA.  See 38 U.S.C.A. § 101(24) 
(West 2002); see also Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Analysis

The appellant seeks entitlement to service connection for a 
right foot disability, which he acknowledges pre-existed 
service but argues was aggravated therein.  

Initial matter- "veteran" status

The Board initially notes that the appellant's claim concerns 
two periods of service: his period of active duty from July 
3, 1990 to August 10, 1990; and his period of ACDUTRA from 
August 10, 1993 to October 13, 1993.  The appellant is 
entitled to full benefit of VA resources for any compensation 
claim based on his period of active duty, as this is 
indicative of veteran status.  However, in order to achieve 
"veteran" status and be eligible for service connection 
during the period of ACDUTRA, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

The Board will distinguish between these two periods of 
service in the analysis of Hickson element (2).

Discussion

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence which supports a conclusion that 
a right foot disability currently exists.  The October 1997 
VA examiner diagnosed the appellant with "residuals, 
fracture of the right foot fourth metatarsal bone; right foot 
pain."  A diagnosis of "chronic right foot pain" was 
provided by the October 2004 VA examiner.  Private medical 
records which are currently associated with the claims folder 
indicate that the appellant sustained an abrasion to the 
right foot in September 2001 and was diagnosed with an 
"abrasion/strain right foot."  However, this abrasion was 
only temporary and appears to have resolved by the time of 
the most recent VA examinations in October 2004 and February 
2006.  Moreover, it appears that the September 2001 abrasion 
to the right foot is the only abrasion experienced by the 
appellant; that is, he has not had any abrasions to the right 
foot before or since.  

To further clarify the matter, the Board remanded this case 
in December 2005 for a VA examination and asked for 
confirmation that the appellant currently had a right foot 
disability.  The final diagnosis of the February 2006 VA 
examiner was "right foot pain.  No clinical pathology or 
radiographic abnormality noted."  This diagnosis does not 
indicate the presence of a right foot disability at the time 
of the examination.  

In short, the competent medical evidence of record is 
negative for a current right foot disability, and there is no 
other medical evidence to the contrary.  The appellant has 
been accorded ample opportunity to present medical evidence 
in support of his claim; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that the appellant himself believes that 
current right foot disability exists, it is now well 
established that lay persons without medical training, such 
as the appellant, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the appellant's right foot claim by him are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.  

It may be that the appellant may experience right foot pain 
at times.  However, this in and of itself does not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  No 
underlying disability has been clinically identified.

In the absence of any diagnosed right foot disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met for the 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, the evidence does not 
indicate that a right foot disability was incurred in 
service, and the appellant does not so contend.  In essence, 
the appellant contends that his pre-existing right foot 
disability was aggravated in service when he slipped on a wet 
bridge at Fort Bliss.  See the September 10, 2006 Statement 
in Support of Claim.    

As detailed above VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003.  The Board will therefore 
address these matters in turn.

Again, the law states in pertinent part that a appellant will 
be considered to have been in sound condition when enrolled 
for service, except as to disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2006).

As detailed at the beginning of the discussion of the claim 
of the merits, consideration of this matter will concern two 
separate periods of service: the appellant's period of active 
duty from July 3, 1990 to August 10, 1990; and his period of 
ACDUTRA from August 10, 1993 to October 13, 1993.

(i.) Period of active duty

With respect to the appellant's period of active duty from 
July 3, 1990 to August 10, 1990, the record indicates that 
the appellant's history of a right foot injury was noted in 
his pre-induction medical examination.  The appellant checked 
the box for "broken bones" in the report of medical 
history, and the examiner noted a history of a fractured 
right fourth metatarsal when the appellant was 13 years old.  
In addition, the service medical records, including the 
clinical treatment records, all indicated that the appellant 
injured his right foot prior to service.

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that a right foot injury pre-
existed the appellant's military service, and the appellant 
does not contend otherwise.

Consequently, as there is evidence of a right foot injury in 
the pre-induction physical examination report, as well as 
clear and unmistakable evidence in the form of the 
appellant's service medical records that a right foot injury 
pre-existed the appellant's entry into service, the statutory 
presumption of soundness is rebutted.

The Board must next determine whether the appellant's pre- 
existing right foot disability underwent an increase in 
severity during his active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens. See 
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).
In this case, several clinical treatment records report the 
appellant complaining of right foot pain in July 1990.  He 
was placed on a limited physical profile for the remainder of 
his period of active duty, and was eventually recommended by 
the Entrance Physical Standards Board to be discharged due to 
a bone spur in his right foot and associated problems.  Even 
though it is obvious the appellant experienced symptoms 
associated with his pre-existing right foot disability, there 
is no indication in the above-cited medical evidence of an 
increase in the underlying severity of the appellant's pre-
existing right foot condition.  See Davis, supra.  Instead, 
the appellant appears to have experienced symptoms of pain 
during the 38 days he was on active duty.  Indeed, his 
placement on a limited physical profile was a preventative 
measure to assure that his condition did not worsen, and his 
early discharge was due to the pre-existing right foot 
condition itself, not an aggravation of such over 38 days of 
active service.  

Accordingly, Hickson element (2) has not been met for the 
appellant's period of active duty from July 3, 1990 to August 
10, 1990.

(ii.)  Period of ACDUTRA

With respect to the period of ACDUTRA from August 10, 1993 to 
October 13, 1993, veteran status is not demonstrated, as he 
was not disabled during ACDUTRA due to a disease or injury 
incurred or aggravated in the line of duty.  See Mercado-
Martinez, supra.  Indeed, in November 1990, years prior to 
the appellant's period of ACDUTRA, he underwent an 
exostosectomy of the right foot.  Additionally, though the 
medical records demonstrate that the appellant experienced 
right foot pain during his period of ADUTRA, and he was 
diagnosed with "chronic postoperative pain" during his 
September 1993 examination for the Entrance Physical 
Standards Board, his right foot disability was specifically 
noted to have pre-existed service and was not aggravated by 
service.  

Based on the above, the Board finds that the medical evidence 
of record indicates that Hickson element (2), in-service 
incurrence or aggravation of disease, has not been met for 
the claim, and it also fails on this basis.

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of a current right foot disability shown to be 
due to in-service aggravation of a pre-existing injury, it 
follows that medical nexus is necessarily lacking also.  

Indeed, the October 2004 VA examiner found that "in my 
medical professional opinion [the appellant's right foot] 
complaints are more likely than not unrelated to his military 
service."  The February 2006 VA examiner concurred, stating: 
"It is my medical opinion that [the appellant's] right foot 
pain is less likely as not related to his military experience 
as I do not find any current clinical abnormalities that 
would warrant [the appellant's] stated pain."

There is no competent medical evidence to the contrary.  To 
the extent that the appellant himself contends that a medical 
relationship exists between his claimed right foot problems 
and his military service, his lay opinion is entitled to no 
weight of probative value.  See Espiritu, supra.  Any such 
statement offered in support of the appellant's claim by him 
does not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the appellant's claim fails on this basis 
also.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for entitlement to service connection 
for a right foot disability, as no Hickson elements have been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right foot disability 
is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


